Name: 2001/862/EC: Commission Decision of 30 November 2001 on a Community financial contribution to expenditure by France on establishing the Community vineyard register (notified under document number C(2001) 3811)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  economic policy;  cooperation policy;  agricultural activity;  Europe
 Date Published: 2001-12-06

 Avis juridique important|32001D08622001/862/EC: Commission Decision of 30 November 2001 on a Community financial contribution to expenditure by France on establishing the Community vineyard register (notified under document number C(2001) 3811) Official Journal L 321 , 06/12/2001 P. 0036 - 0037Commission Decisionof 30 November 2001on a Community financial contribution to expenditure by France on establishing the Community vineyard register(notified under document number C(2001) 3811)(Only the French text is authentic)(2001/862/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2392/86 of 24 July 1986 establishing a Community vineyard register(1), as last amended by Regulation (EC) No 1631/98(2), and in particular Article 9(3) thereof,After consulting the EAGGF Committee,Whereas:(1) Article 9(1) of Regulation (EEC) No 2392/86 states that the Community is to contribute 50 % of the actual cost of establishing the Community vineyard register in the Member States and of the investment in data-processing facilities needed to manage the register.(2) On the basis of Article 9(3) of that Regulation, advances have been paid to France. They are to be deducted from the total amount of the Community contribution.(3) Under Article 9(4) of that Regulation, Articles 8 and 9 of Council Regulation (EC) No 1258/1999(3) apply to the Community contribution to establishing the vineyard register.(4) France has sent the Commission the documents needed to decide on the amount to be defrayed as expenditure incurred in establishing the register.(5) The Commission has carried out the checks provided for in Article 9(2) of Council Regulation (EEC) No 729/70(4) and Regulation (EC) No 1258/1999.(6) In the light of the checks carried out, some of the expenditure declared by France does not meet the statutory requirements and therefore may not be funded by the Community.(7) A breakdown of the amounts to be defrayed and the amounts to be excluded for failure to comply with Community rules was sent to France on 25 October 2001,HAS ADOPTED THIS DECISION:Article 1The Community contribution to the expenditure incurred by France in establishing the Community vineyard register shall be as set out in the table annexed to this Decision.Article 2This Decision is addressed to the French Republic.Done at Brussels, 30 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 31.7.1986, p. 1.(2) OJ L 210, 28.7.1998, p. 14.(3) OJ L 160, 26.6.1999, p. 103.(4) OJ L 94, 28.4.1970, p. 13.ANNEX>TABLE>